                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 LEE A. GAINES,                                )
                                               )
             Plaintiff,                        )            Case No. 18-cv-5117
                                               )
        v.                                     )            Judge Robert M. Dow, Jr.
                                               )
 SHERYL BURNS RN, et al.                       )
                                               )
             Defendants.                       )
                                               )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Lee Gaines brings this action against Defendants Sheryl Burns, Deborah

Collymore, Andrew Q. De Funniak, Fayez M. Mekhael, Monina Mercado Jude, Terry

Merriweather, Andrey Shindrayev, Peggy A. Westbrook, and Sunita B. Williamson for deliberate

indifference to his medical needs under 42 U.S.C. § 1983 (Count I) and for medical negligence

under Illinois law (Count II). Currently before the Court is Defendants’ motion to dismiss [31]

the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), solely as to the statute of

limitations issue. For the reasons explained below, the Court denies the motion [31]. Plaintiff is

given until October 7, 2019 to file a response brief on Defendants’ remaining arguments for

dismissal. Defendants are given until October 28, 2019 to file a reply. The Court will issue a

ruling by mail.

  I.   Background

       At all relevant times, Plaintiff was a detainee at the Cook County Jail. [15, at ¶ 5.]

Defendants are all believed to be medical professionals who provide medical services to prisoners

at Cook County Jail. [Id. at ¶¶ 6-14.] On or about September 8, 2016, Plaintiff noticed a tiny

black mark on his left forearm. [Id. at ¶ 16.] This mark developed into a painful lump that
ultimately was diagnosed as Methicillin-Resistant Staphylococcus Aureus (“MRSA”). [Id. at

¶ 16.]

         On July 26, 2018, Plaintiff filed his initial pro se complaint, naming as Defendants Cook

County Department of Corrections (“DOC”), Cermak Health Services of Cook County, and

Thomas Dart, Sherriff of Cook County. [See 1.] On the same day, Plaintiff also filed an

application to proceed in forma pauperis [4] and a motion for attorney representation [5].

Plaintiff’s original IFP application was defective, but he later supplied the information required

for the Court to determine that he is in fact indigent. On October 31, 2018, this Court dismissed

Sherriff Dart because he was not alleged to have been involved in the medical care of Plaintiff.

[See 8.] The Court also dismissed the DOC and Cermak because they are not suable entities for

the purpose of a Section 1983 claim. [Id.] However, the Court granted Plaintiff’s motion for

attorney representation and gave Plaintiff the opportunity to amend his complaint to name the

proper defendants. [Id.] The Court ordered Plaintiff’s counsel to file a status report by December

7, 2018 on his efforts to determine the appropriate defendants. [Id.] Counsel made his first

appearance on November 1, 2018. [See 9.] He filed a status report as directed by the Court on

December 7, 2019. [See 10.]

         On November 16, 2018, Plaintiff submitted a medical record request to a Cook County

official in order to determine who the appropriate defendants were. [34-2.] As of December 7,

2019, Cook County had not yet sent counsel Plaintiff’s medical records. [10, at ¶ 8.] The Court

ordered a further status hearing on January 17, 2019. [See 11.] On January 14, 2019, Plaintiff’s

counsel reported to the Court that Plaintiff had received his medical records from Cook County

and that Plaintiff expected to file an amended complaint on or before January 21, 2019. [13 at

¶ 5.]



                                                 2
       On January 17, 2019, Plaintiff filed his amended complaint, naming current Defendants.

[See15.] On February 27, 2019, Defendants moved to dismiss the complaint, arguing that (1) both

counts are time-barred by the applicable statute of limitations; (2) Count II should be dismissed

for failure to comply with 735 ILCS 5/2-622(a)(1); and (3) Count I should be dismissed for failure

sufficiently to allege a Fourteenth Amendment medical care claim. [See 31.] This Court ordered

that the second and third issues be held in abeyance until the statute of limitations issue was

resolved. [See 33.] Pending before the Court is Defendants’ motion to dismiss Plaintiff’s claims

on statute of limitations grounds.

 II.   Legal Standard

       To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief

can be granted, the complaint first must comply with Rule 8(a) by providing “a short and plain

statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), such

that the defendant is given “fair notice of what the * * * claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957)) (alteration in original). Second, the factual allegations in the complaint must be

sufficient to raise the possibility of relief above the “speculative level.” E.E.O.C. v. Concentra

Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “A

pleading that offers ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause

of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 555). Dismissal for failure to state a claim under Rule 12(b)(6) is proper “when the allegations

in a complaint, however true, could not raise a claim of entitlement to relief.” Twombly, 550 U.S.

at 558. In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts as true all

of Plaintiff’s well-pleaded factual allegations and draws all reasonable inferences in Plaintiff’s



                                                 3
favor. Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614, 618 (7th Cir. 2007). Evaluating

whether a claim is sufficiently plausible to survive a motion to dismiss is “‘a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.’”

McCauley v. City of Chi., 671 F.3d 611, 616 (7th Cir. 2011) (quoting Iqbal, 556 U.S. at 679).

III.   Analysis

       Defendants move for dismissal of Plaintiff’s claims against them because—according to

Defendants—Plaintiff failed properly to name and bring his claims against them within the

relevant statutes of limitations. Dismissal based on a statute of limitations is an affirmative

defense. See Fed. R. Civ. P. 8(c)(1). Nevertheless, “dismissal is appropriate when the plaintiff

pleads himself out of court by alleging facts sufficient to establish the complaint’s tardiness.”

Cancer Found., Inc. v. Cerberus Capital Mgmt., LP, 559 F.3d 671, 674-75 (7th Cir. 2009); see

also United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005) (explaining that dismissal is

appropriate “where, as here, the allegations of the complaint itself set forth everything necessary

to satisfy the affirmative defense, such as when a complaint plainly reveals that an action is

untimely under the governing statute of limitations”). “A two year statute of limitations applies to

section 1983 claims in Illinois.” Licari v. City of Chicago, 298 F.3d 664, 667-68 (7th Cir. 2002)

(citing Wilson v. Giesen, 956 F.2d 738, 741 (7th Cir. 1992)). A claim against a public employee

arising out of patient care (Count II) in Illinois also is subject to a two-year statute of limitations.

745 ILCS 10/8-101(b).

       The alleged misconduct occurred in September of 2016. Although Plaintiff filed his initial

complaint on July 26, 2018 [see 1], Plaintiff did not file his amended complaint naming Defendants

until January 18, 2019 [see 15], more than two years after the alleged misconduct. Because both

counts are subject to a two-year statute of limitations, Defendants argue that Plaintiffs’ claims are



                                                   4
time-barred. Plaintiff responds that his claims are not time-barred because: (1) this court tolled

the statute of limitations; (2) the amended complaint relates back to Plaintiff’s initial complaint

under Fed. R. Civ. P. 15; (3) the amended complaint relates back to the initial complaint under

Illinois law; and (4) the doctrine of equitable tolling should be applied. [See 34.] With respect to

the first argument, although the Court previously instructed Plaintiff to “identify an appropriate

defendant” in “light of any applicable tolling principles,” the Court did not conclude one way or

the other whether any such equitable tolling principles applied in this case. The Court therefore

rejects Plaintiff’s first argument and turns to Plaintiff’s remaining arguments.

       A.      Relation Back

       Plaintiff argues that his claims are timely under the relation back doctrine of Rule 15.

Rule 15(c)(1) provides that “an amendment to a pleading relates back to the date of the original

pleading when * * * the amendment changes the party or the naming of the party against whom a

claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period provided by Rule 4(m)

for serving the summons and complaint, the party to be brought in by amendment: (i) received

such notice of the action that it will not be prejudiced in defending on the merits; and (ii) knew or

should have known that the action would have been brought against it, but for a mistake concerning

the proper party’s identity.” Fed. R. Civ. P. 15(c)(1)(C).

       Defendants argue that Plaintiff’s claims against them do not relate back to Plaintiff’s

original complaint under Rule 15(c)(1) because “the Seventh Circuit has interpreted Rule 15(c)(1)

to permit an amended complaint to relate back to the original complaint only where ‘there has been

an error made concerning the identity of the proper party and where that party is chargeable with

knowledge of the mistake.’” [31, at 6 (quoting King v. One Unknown Fed. Corr. Officer, 201 F.3d

910, 914 (7th Cir. 2000).] Defendants primarily rely on two cases in support of this proposition,



                                                 5
King v. One Unknown Fed. Correctional Officer, 201 F.3d 910 (7th Cir. 2000), and Allen v. City

of Chicago, 2009 WL 4506317 (N.D. Ill. Nov. 30, 2009). In both cases, the courts ruled that

equitable tolling did not apply because the plaintiffs did not make any mistake concerning the

individual defendants’ identities. King, 201 F.3d at 915; Allen, 2009 WL 4506317, at *5.

Defendants argue that Plaintiff here similarly did not make a mistake under Fed. R. Civ. P. 15(c)

and that equitable tolling therefore should not apply. [35, 8.]

       However, King and Allen are easily distinguishable from the case at hand. In King, the

plaintiff filed this suit against “one unknown federal correctional officer.” 201 F.3d at 911. The

Seventh Circuit upheld the district court’s decision to dismiss the case as time-barred. Id. at 914-

15. The court concluded that because claims only relate back under Rule 15(c) when the plaintiff

makes a mistake, it would have been futile for the plaintiff to amend the complaint. Id. In Allen,

the plaintiff sued (among others) a “John Doe arresting officer.” 2009 WL 4506317, at *1. The

plaintiff later amended his complaint after the statute of limitations expired naming the individual

officers. Id. This Court ruled the claim against the individual officers must be dismissed because

it did not relate back to the original complaint because—just as in King—the plaintiff did not make

a mistake concerning the individuals’ identities. Id. at *2-5.

       Both of these cases involved the “John Doe” rule, pursuant to which a plaintiff’s lack of

knowledge about a defendant’s identity was not considered a “mistake” within the meaning of

Rule 15(c) such that a plaintiff could amend his complaint and take advantage of the relation-back

doctrine. See, e.g., Hall v. Norfolk S. Ry., 469 F.3d 590, 596 (7th Cir. 2006). However, the “John

Doe” rule does not apply in this case, as Plaintiff did not name a fictitious defendant. His original

complaint named Cook County Department of Corrections (“DOC”), Cermak Health Services of

Cook County, and Sherriff Thomas Dart. [See 1.] Although Plaintiff named the incorrect parties,



                                                 6
Plaintiff did not name fictitious parties. In any event, many courts in this district have ruled that

the John Doe rule did not survive the Supreme Court’s ruling in Krupski v. Costa Crociere S. p.

A., 560 U.S. 538 (2010). See Paulsen v. Abbott Laboratories, 268 F. Supp. 3d 1152, 1170 (N.D.

Ill. 2019) (collecting cases). Defendants therefore cannot rely on King and Allen in support of

their argument that Plaintiff’s claims do not relate back to the original complaint under Rule 15.

           Plaintiff’s initial complaint identified Cermak Health Services of Cook County as a

defendant. [See 1.] Plaintiff contends that this was not because he failed to identify the correct

Defendants. Rather, according to Plaintiff, he simply believed that suing Cermak was sufficient.1

[34, at 9.] Although Defendants argue that this does not amount to a mistake under Rule 15, the

Seventh Circuit has reached the opposite conclusion. See Jackson v. Kotter, 541 F.3d 688, 696

(7th Cir. 2008) (“We have explained that a legal mistake concerning whether to sue an institutional

or individual defendant brings the amendment within the purview of Rule 15[.]” (citation and

internal quotation marks omitted)).2 Although the Court informed Plaintiff that he did not name

proper Defendants, that occurred on October 31, 2018 [see 8], months after the statute of

limitations on Plaintiff’s claims had expired. The Court therefore concludes that Plaintiff made a

mistake as contemplated by Rule 15.

           That leaves the question of whether Defendants (1) received notice of the action so that

they will not be prejudiced in defending on the merits, and (2) knew or should have known the

action would have been brought against them, but for a mistake concerning identity. Fed. R. Civ.

P. 15(c)(1)(C). Because the Court is unable to make those determinations with the information

currently before it, it is premature to determine at this time whether Plaintiff satisfies Rule 15(c).


1
 Although Plaintiff does not cite to any evidence in support of this assertion, Defendants recognize that
Plaintiff may have believed that suing Cermak was sufficient. [35, at 5.]
2
    Even though Plaintiff cites this case, Defendants fail to address it in their reply brief.

                                                          7
See, e.g., Paulsen, 368 F. Supp. 3d at 1170 (“[T]he Court concludes that the correct course of

action in this case is to defer the question of whether the [complaint] properly relates back and to

permit [defendant] to raise the question in a motion for summary judgment.”).

       B.      Equitable Tolling

       Even if the Court concluded that Plaintiff’s claims against Defendants did not relate back

under Rule 15(c), Plaintiff still would be entitled to equitable tolling. The doctrine of equitable

tolling allows a “plaintiff to sue after the statute of limitations has expired if through no fault or

lack of diligence on his part he was unable to sue before, even though the defendant took no active

steps to prevent him from suing.” Donald v. Cook County Sherrif’s Dep’t, 95 F.3d 548, 561 (7th

Cir. 1996) (internal quotation marks and citation omitted). Further, “[i]f despite the exercise of

reasonable diligence [the plaintiff] cannot discover his injurer’s (or injurers’) identity within the

statutory period, he can appeal to the doctrine of equitable tolling to postpone the deadline for

suing until he can obtain the necessary information.” Bryant v. City of Chicago, 746 F.3d 239,

243 (7th Cir. 2014) (internal quotations marks and citation omitted).

       The Seventh Circuit has recognized that equitable tolling may apply while a plaintiff’s

motion for counsel is pending until it is decided. Donald, 95 F.3d at 562. In White v. City of

Chicago, a prisoner filed a pro se complaint against one named police officer, one unknown police

officer, and the Chicago Police Department. 2016 WL 4270152, at *2 (N.D. Ill. Aug. 15, 2016).

The plaintiff’s complaint passed the screening order and three months later, plaintiff was appointed

counsel. Id. Seven months later, the plaintiff, through his counsel, filed an amended complaint

naming all individual police officers identified through police records. Id. at *3. These individual

police officers filed a motion to dismiss arguing that the applicable statute of limitations barred

the suit against them. Id. at *14. The Court ruled that the statute of limitations was tolled, per



                                                  8
Donald and related authorities, from the date the plaintiff signed his pro se complaint until at least

when his appointed counsel made their first appearance. Id. at *21. And because the defendants

did not demonstrate that the statute of limitations expired “taking into account these applicable,

well-established tolling periods,” the statute of limitations did not bar the plaintiff’s claims. Id.

         The same result obtains here. Plaintiff’s motion for attorney representation was pending

from July 26, 2018 (when Plaintiff filed his initial complaint and motion for attorney

representation) until October 31, 2018 (when the Court granted Plaintiff’s motion for attorney

representation after completing its review of Plaintiff’s amended IFP application and screening of

Plaintiff’s complaint). Pursuant to Donald and related authorities, the statute of limitations was

tolled during that period. “In order to obtain dismissal of [Plaintiff’s] * * * claims based on the

statute of limitations, [defendants] would have to demonstrate that the * * * statute of limitations

expired taking into account these applicable, well-established tolling periods.” White, 2016 WL

4270152 at *21. Defendants here have not met this burden, as they have not made any attempt to

do so.

         Instead, Defendants argue that equitable tolling should not apply because Plaintiff did not

make a mistake concerning the individual defendants’ identities. [35, 7-8.] Defendants again cite

King and Allen in support of that proposition. However, Defendants’ reliance on these cases is

misplaced. To begin, King does not even discuss equitable tolling. Although King discusses

Donald, which does address equitable tolling, King cites the portion of Donald discussing

Rule 15(c). The Court therefore does not find King to be relevant to Defendants’ argument against

the application of equitable tolling.

         Although Allen does discuss equitable tolling, it did not address head on whether claims

should be equitably tolled while a pro se prisoner’s motion for attorney representation is pending



                                                  9
before the Court.3 In any event, more recent cases from the Seventh Circuit support the application

of equitable tolling under the facts of this case. In Bryant v. City of Chicago,4 the Seventh Circuit

stated that “when a pro se incarcerated plaintiff seeks to identify unknown defendants and has filed

a motion that would help him identify those defendants, and the statute of limitations expires while

the motion is pending, equitable tolling can be appropriate.” 746 F.3d 243 (7th Cir. 2014) (citing

Donald v. Cook County Sheriff’s Dep’t, 95 F.3d 548, 562 (7th Cir. 1996)). The court further ruled

that “because an incarcerated pro se plaintiff is limited in what he can do to obtain missing

information, he is reasonably diligent if he files a motion that directly affects his ability to file a

claim.” Bryant, 746 F.3d at 243. One of those motions, as discussed above, is a motion for

appointment of counsel, Donald, 95 F.3d at 562, which Plaintiff did file. [See 4.]. Although

Plaintiff did not file his amended complaint until January 18, 2019, months after the Court granted

Plaintiff’s motion for attorney representation, Defendants have not shown that Plaintiff and/or his

counsel failed to act with reasonable diligence in doing so. Plaintiff’s attorney filed his appearance

the day after the Court issued its order recruiting counsel.5 Plaintiff’s counsel immediately began



3
  The Court’s decision in Allen noted that in Donald, the Seventh Circuit “held that the trial judge should
have permitted Donald to file an amended complaint, ‘but only because Donald satisfied the mistake
requirement for relation back under Rule 15(c).’” Allen v. City of Chicago, 2009 WL 4506317, at *4 (N.D.
Ill. Nov. 30, 2009). “Donald’s mistake was in naming only the administrative body, and not the individual
officers, in his initial complaint.” Id. Plaintiff made the same mistake here—naming nonsuable entities
instead of Defendants. Furthermore, the statement relied upon by Defendants—that the Seventh Circuit
only permitted the plaintiff in Donald to file an amended complaint because he satisfied the mistake
requirement for relation back under Rule 15(c)—came in the Seventh Circuit’s discussion of Rule 15(c),
not in the Seventh Circuit’s discussion of equitable tolling.
4
 Although Plaintiff cites to Bryant in his opposition brief—a Seventh Circuit case directly on point—
Defendants fail to address it.
5
  Defendants argue that—under Rule 11—Plaintiff’s counsel should have notified that Court that the statute
of limitations on Plaintiff’s claims had expired or stated whether any tolling principles applied. Although
the Court asked that Plaintiff’s counsel notify the Court whether he could file an amended complaint on
behalf of Plaintiff consistent with Rule 11, the Court did not ask counsel to provide at that time all the legal
support for Plaintiff’s claims.

                                                      10
tracking down medical records necessary to identify the proper Defendants. [See 10.] And

Plaintiff’s counsel filed an amended complaint soon after receiving those medical records and

discussing them with his client. [See 13; 15.] The Court therefore concludes that Plaintiff acted

with reasonable diligence to identify the individuals who allegedly harmed him.

       Defendants further argue that Plaintiff’s claims are not subject to equitable tolling because

(1) Plaintiff has not shown that Defendants received notice of the lawsuit before the statute of

limitations expired, and (2) Defendants have been prejudiced by Plaintiff’s delay. With respect to

the first argument, as discussed above, whether Defendants received notice of the lawsuit is a

factual issue that remains open. With respect to the second argument, even if Defendants did not

receive notice of the lawsuit before the statute of limitations expired, Defendants have not shown

that they have been prejudiced by the delay. Although Defendants speculate that they have

“experienced prejudice such as unavailability of witnesses, faded memories and employment

changes in personnel” [35, at 9], Defendants fail to substantiate that assertion with any details.

Defendants therefore have not shown that the approximately four-month delay at issue in this case

was sufficiently prejudicial to preclude the application of equitable tolling.

       Accordingly, the Court concludes that—to the extent that Plaintiff’s claims do not relate

back to the filing of his original complaint under Rule 15(c)—Plaintiff is entitled to equitable

tolling. This position is consistent with other decisions from this district applying equitable tolling

under similar circumstances. White, 2016 WL 4270152, at *22; Garcia v. Illinois Dept. of

Children and Family Services, 2006 WL 2632919, at *14 (N.D. Ill. Sept. 11, 2006); see also Moore

v. Morales, 415 F. Supp. 2d 891, 895-96 (N.D. Ill. 2006).




                                                  11
IV.     Conclusion

        Accordingly, the Court denies Defendants’ motion to dismiss [31] on the statute of

limitations issue.6 Plaintiff is given until October 7, 2019 to file a response brief on Defendants’

remaining arguments for dismissal. Defendants are given until October 28, 2019 to file a reply.

The Court will issue a ruling by mail.




Date: September 9, 2019
                                                           ____________________________
                                                           Robert M. Dow, Jr.
                                                           United States District Judge




6
  Because the Court concludes that Plaintiff’s are subject to equitable tolling, the Court declines to address
Plaintiff’s alternative argument that the amended complaint relates back to the initial complaint under
Illinois law.

                                                     12
